Exhibit 10.1

 

LOAN AGREEMENT

 

BY AND BETWEEN

 

--------------------------------------------------------------------------------

 

MISSISSIPPI BUSINESS FINANCE CORPORATION,

a public corporation duly

organized and existing under the laws of

the State of Mississippi,

 

AND

 

TREX COMPANY, INC.,

 

a Delaware corporation

 

--------------------------------------------------------------------------------

 

RELATING TO

 

$25,000,000 Mississippi Business Finance Corporation

 

Variable Rate Demand Environmental Improvement Revenue Bonds

 

(Trex Company, Inc. Project), Series 2004

 

Dated as of December 1, 2004



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

ARTICLE II REPRESENTATIONS

   3

SECTION 2.1

  

Representations and Tax Covenants by the Borrower

   3

SECTION 2.2

  

Representations of the Issuer

   6

ARTICLE III LOAN AND REPAYMENT

   7

SECTION 3.1

  

Amount and Evidence of Loan

   7

SECTION 3.2

  

Loan Repayments

   7

SECTION 3.3

  

Mandatory and Optional Prepayments of the Promissory Note

   8

SECTION 3.4

  

Additional Payment Obligations of the Borrower

   8

SECTION 3.5

  

Payment of Fees

   9

SECTION 3.6

  

Administrative Expenses

   9

SECTION 3.7

  

Agreement to Supply Letter of Credit

   9

SECTION 3.8

  

Purchase of Bonds Prohibited

   10

ARTICLE IV NO SECURITY INTEREST IN PROJECT

   10

ARTICLE V ACQUISITION OF THE PROJECT

   10

SECTION 5.1

  

Disbursements from the Project Fund

   10

SECTION 5.2

  

Obligation of the Borrower to Complete the Project and to Pay Costs in Event
Project Fund Insufficient

   10

SECTION 5.3

  

Investment of Project Fund and Bond Fund Moneys

   11

SECTION 5.4

  

Certificate as to Completion

   11

SECTION 5.5

  

No Warranty by Issuer

   11

ARTICLE VI USE OF PROJECT MAINTENANCE, TAXES AND INSURANCE

   12

SECTION 6.1

  

Use, Maintenance and Modifications of Project by Borrower

   12

SECTION 6.2

  

Taxes, Other Governmental Charges and Utility Charges

   13

SECTION 6.3

  

Insurance

   13

ARTICLE VII DAMAGE, DESTRUCTION AND CONDEMNATION

   13

ARTICLE VIII SPECIAL COVENANTS

   14

SECTION 8.1

  

Assignment and Pledge of Issuer’s Rights; Obligations of Borrower Unconditional

   14

SECTION 8.2

  

Right of Access to the Project

   15

SECTION 8.3

  

Maintenance of Existence

   15

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 8.4

  

Qualification in State of Mississippi

   15

SECTION 8.5

  

Covenant as to Non-Impairment of Tax-Exempt Status

   15

SECTION 8.6

  

Indemnity, Expenses

   16

SECTION 8.7

  

Compliance with Laws

   18

SECTION 8.8

  

No Recourse to Issuer

   18

SECTION 8.9

  

Indenture Provisions

   19

SECTION 8.10

  

Recording and Maintenance of Liens

   19

SECTION 8.11

  

Rights and Duties of the Issuer

   19

SECTION 8.12

  

Benefits Under the Act

   21

SECTION 8.13

  

Term Of This Agreement

   22

SECTION 8.14

  

Covenant to Provide Ongoing Disclosure

   22 ARTICLE IX ASSIGNMENT, LEASING, EQUIPMENT    23

SECTION 9.1

  

Transfer, Assignment and Leasing

   23

SECTION 9.2

  

Substitution and Removal of Machinery and Equipment

   23 ARTICLE X EVENTS OF DEFAULT AND REMEDIES    24

SECTION 10.1

  

Events of Default

   24

SECTION 10.2

  

Remedies on Default

   25

SECTION 10.3

  

No Remedy Exclusive

   26

SECTION 10.4

  

Agreement to Pay Attorneys’ Fees and Expenses

   26

SECTION 10.5

  

No Additional Waiver Implied by One Waiver

   26

SECTION 10.6

  

Default by Issuer - Limited Liability

   26 ARTICLE XI PAYMENT OF SURPLUS BOND PROCEEDS FROM THE BOND FUND    27

SECTION 11.1

  

Surplus Bond Proceeds

   27 ARTICLE XII THE BONDS    27

SECTION 12.1

  

Issuance of the Bonds

   27

SECTION 12.2

  

Compliance with Indenture

   27

SECTION 12.3

  

Consent to Issuer’s Pledge

   27

SECTION 12.4

  

Rights of Trustee and Bank Hereunder

   28

SECTION 12.5

  

Amendments to Indenture and this Agreement

   28

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE XIII MISCELLANEOUS

   28

SECTION 13.1

  

Amounts Remaining in Funds

   28

SECTION 13.2

  

Rights of the Bank

   28

SECTION 13.3

  

Notices

   28

SECTION 13.4

  

Bondholders’ Action

   29

SECTION 13.5

  

Binding Effect

   29

SECTION 13.6

  

Severability

   29

SECTION 13.7

  

Captions

   29

SECTION 13.8

  

Governing Law, Jury Trial Waiver

   30

SECTION 13.9

  

Execution in Counterparts

   31 EXHIBIT A COMPLETION CERTIFICATE      EXHIBIT B COSTS OF THE PROJECT     
EXHIBIT C PROMISSORY NOTE      EXHIBIT D DESCRIPTION AND COSTS OF THE PROJECT   
  EXHIBIT E REQUISITION CERTIFICATE     

 

-iii-



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT is entered into as of December 1, 2004, by and between the
MISSISSIPPI BUSINESS FINANCE CORPORATION, a public corporation duly organized
and existing under the laws of the State of Mississippi, (the “Issuer”), and
TREX COMPANY, INC., a Delaware corporation (the “Borrower”).

 

WHEREAS, the Issuer has been created pursuant to the provisions of Section
57-10-167, Mississippi Code of 1972, as amended and is authorized pursuant to
the provisions of Section 57-10-401 et seq., Mississippi Code of 1972, as
amended (the “Act”) to make loans to pay the Approved Costs (as defined in the
Act); and

 

WHEREAS, the Borrower has applied to the Issuer for a Loan (as hereinafter
defined) in the aggregate amount of $25,000,000 to finance the costs of the
Project (as hereinafter defined) and pay costs of issuance; and

 

WHEREAS, the Issuer has determined that granting the Loan requested by the
Borrower will promote and serve the intended purposes of and in all respects
will conform to the provisions and requirements of the Act; and

 

WHEREAS, the Issuer and the Borrower desire to set forth the terms and
conditions of the Loan;

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
undertakings herein expressed, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

All terms used herein which are defined in the Indenture identified below, but
not otherwise defined herein, shall have the meanings therein set forth, which
definitions are by this reference incorporated herein and made a part of this
Agreement. In addition to the terms elsewhere defined in this Agreement, the
words “this Agreement” as used herein shall mean this Loan Agreement and the
following terms used in this Agreement (including the preamble) shall have the
following meanings unless the context indicates a different meaning or intent
and such definitions shall be equally applicable to both the singular and plural
forms of any of the terms herein defined:

 

“Authorized Borrower Representative” means such Person at the time and from time
to time designated to act on behalf of the Borrower by written certificate
furnished to the Issuer, JPMorgan Chase Bank, N.A., a national banking
association (the “Bank”) and the Trustee, containing the specimen signature of
such Person, signed on behalf of the Borrower by an authorized officer of the
Borrower.

 

“Bond” or “Bonds” means the Bonds authorized to be issued pursuant to the
Indenture.

 

“Borrower” means the Trex Company, Inc., a Delaware corporation.

 



--------------------------------------------------------------------------------

“Completion Date” means the earlier of (a) the date of completion of the
Project, as set forth in a completion certificate in the form attached hereto as
Exhibit A delivered pursuant to Section 5.4 hereof, or (b) the third anniversary
of the Issue Date of the Bonds, unless such date has been extended beyond the
third anniversary of the Issue Date in accordance with the requirements of
Section 5.4 hereof.

 

“Costs of the Project” shall have the same meaning as the term “Approved Costs”
as defined in the Act, and shall include, to the extent permitted by that Act
(a) obligations of the Borrower incurred, or reimbursement to the Borrower, for
labor and to contractors, builders and materialmen in connection with the
acquisition, construction, and installation of the Project; (b) the cost of
acquiring land or rights in land and any cost incidental thereto, including
recording fees, (c) the cost of contract bonds and of insurance of all kinds
that may be required or necessary during the course of construction and
installation of the Project which is not paid by the contractor or contractors
or otherwise provided for; (d) all costs of engineering services, including test
borings, surveys, estimates, plans and specifications and preliminary
investigations, and supervising construction and construction, as well as for
the performance of all other duties required by or consequent upon the proper
construction and construction of the Project; (e) Issuance Costs; (f) all other
costs which the Borrower shall be required to pay, under the terms of any
contract or contracts, for the acquisition, construction and installation of the
Project; (g) interest on the Bonds during the construction component of the
Project that will be capitalized by the Borrower under generally accepted
accounting principles; (h) all other costs relating to the Project to the extent
that (i) such costs are eligible for payment under the Act, including all such
costs described in attached Exhibit B, and (ii) payment of such costs will not
cause the interest on the Bonds to be included in gross income for federal
income tax purposes; and (i) other costs of a nature comparable to those
described in clauses (a) through (h) above which the Borrower shall be required
to pay as a result of the damage, destruction, condemnation or taking of the
Project or any portion thereof.

 

“Indenture” means the Trust Indenture dated as of December 1, 2004 between the
Issuer and J.P. Morgan Trust Company, National Association, as trustee (the
“Trustee”), as the same may be amended or supplemented from time to time as
permitted thereby.

 

“Inducement Date” means October 15, 2003, as the date on which the Issuer
adopted its inducement resolutions with respect to the Project.

 

“Issuance Costs” means items of expense payable or reimbursable directly or
indirectly by the Issuer or the Borrower and related to the authorization, sale
and issuance of the Bonds and authorization and execution of this Agreement,
which items of expense shall include, but not be limited to, application fees
and expenses, publication costs, printing costs, costs of reproducing documents,
filing and recording fees, Bond Counsel and Counsel fees, costs of credit
ratings, initial, first year annual and initial legal fees of the Trustee,
Underwriter fees, charges for execution, transportation and safekeeping of the
Bonds and related documents, and other costs, charges and fees in connection
with the foregoing.

 

“Loan” means the Loan made pursuant to Section 3.1 of this Agreement.

 

2



--------------------------------------------------------------------------------

“Loan Repayments” means all amounts required to be paid by the Borrower to the
Issuer (and the Trustee as the assignee of the Issuer) pursuant to the
Promissory Note and Section 3.2 of this Agreement.

 

“Person” means any natural person, firm, partnership, association, limited
liability company, corporation, or public body.

 

“Project” means the acquisition, construction and equipping of solid waste
disposal facilities in the City of Olive Branch, DeSoto County, Mississippi to
be used by the Borrower in connection with the manufacture of non-wood decking,
railing and fencing products, all as more fully described in attached Exhibit D.

 

“Promissory Note” means the promissory note given by the Borrower pursuant to
this Agreement, in the form of attached Exhibit C, as the same may be amended,
modified or supplemented in accordance with the terms hereof.

 

“Requisition Certificate” means a certificate in the form of attached Exhibit E
delivered pursuant to Section 5.1 hereof.

 

“Tax Certificate” means the Tax Certificate and Covenants of the Borrower dated
the date of issuance of the Bonds.

 

“Unassigned Rights” means the right of the Issuer to make all determinations and
approvals and receive all notices accorded to it under this Agreement and to
enforce in its name and for its own benefit the provisions of Sections 3.5, 8.6,
8.11 and 10.4 of this Loan Agreement with respect to Issuer fees and expenses,
and indemnity payments as the interests of the Issuer and related Persons shall
appear.

 

ARTICLE II

REPRESENTATIONS

 

SECTION 2.1 Representations and Tax Covenants by the Borrower. As an inducement
to the Issuer to issue the Bonds and to make the Loan to the Borrower, the
Borrower, makes the following representations, warranties and covenants:

 

(a) The Borrower is a duly organized and existing Delaware corporation in good
standing under the laws of the State of Mississippi and is authorized to conduct
business in the State of Mississippi and every other state in which the nature
of its business or the ownership or lease of its properties requires such
authorization except where the failure to qualify could not reasonably be
expected to have a material adverse effect on its operations or financial
condition.

 

(b) Except as disclosed in the Borrower’s Form 10-Q most recently filed with the
United States Securities and Exchange Commission, there are no actions, suits,
proceedings, inquiries or investigations pending, or to the knowledge of the
Borrower threatened, against or affecting the Borrower in any court or before
any governmental authority or arbitration board or tribunal which, if determined
adversely to the Borrower, would materially and adversely affect the
transactions contemplated by this Agreement, the Pledge Agreement, the
Promissory Note, the Reimbursement Agreement, the Bond Purchase Agreement, the
Remarketing Agreement or

 

3



--------------------------------------------------------------------------------

the Indenture or which, in any way, would adversely affect the enforceability or
validity of the Bonds, the Indenture, the Reimbursement Agreement, the Pledge
Agreement, the Promissory Note, the Bond Purchase Agreement, the Remarketing
Agreement or this Agreement or the ability of the Borrower to perform its
obligations under this Agreement or such related agreements.

 

(c) The execution, delivery and performance of this Agreement, the Pledge
Agreement, the Promissory Note, the Bond Purchase Agreement, the Remarketing
Agreement and the Reimbursement Agreement and the compliance by the Borrower
with all of the provisions hereof and thereof are within its powers, have been
duly authorized, and are not in contravention of law or of the terms of the
Borrower’s Articles of Incorporation or By-Laws or any unwaived provision of any
mortgage, deed, instrument or undertaking to which the Borrower is a party or by
which it or its property is bound.

 

(d) This Agreement, the Pledge Agreement, the Promissory Note, the Bond Purchase
Agreement, the Remarketing Agreement and the Reimbursement Agreement are valid,
binding and enforceable in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
laws affecting creditors’ rights generally and general principles of equity.

 

(e) The Borrower is not in default in any material respect under any order,
writ, judgment, injunction, decree, determination or award or any material
indenture, agreement, lease or instrument. The Borrower is not in default under
any law, rule or regulation wherein such default could reasonably be expected to
materially adversely affect the operations or financial condition of the
Borrower or the ability of the Borrower to perform its obligations under this
Agreement.

 

(f) The Project conforms and will conform in all material respects with all
applicable zoning, planning, building, environmental (other than as disclosed in
writing by Borrower to the Issuer and the Bank) and other laws and regulations
of the governmental authorities having jurisdiction of the Project and all
licenses and approvals required to operate Borrower’s facilities have been
obtained from appropriate state and federal agencies and departments or, if not
obtained on the date of this Agreement, will be obtained in the normal course of
business at or prior to the time such authorizations, consents or approvals are
required to be obtained.

 

(g) The Borrower intends to cause the Project to operate at all times during the
term of this Agreement so as to qualify as a “project” as defined in the Act.

 

(h) There are no authorizations, consents or approvals of governmental bodies or
agencies required in connection with the execution and delivery by the Borrower
of this Loan Agreement, the Bond Purchase Agreement, the Remarketing Agreement,
the Pledge Agreement, the Promissory Note or the Reimbursement Agreement or in
connection with the carrying out by the Borrower of its obligations thereunder
which have not been obtained or, if not obtained on the date of this Loan
Agreement, are expected to be obtained in the normal course of business at or
prior to the time such authorizations, consents or approvals are required to be
obtained.

 

4



--------------------------------------------------------------------------------

(i) There is hereby incorporated herein by reference the Tax Certificate. The
Borrower represents that its statements in the Tax Certificate are true,
complete and correct in all material respects and agrees to comply in all
material respects with all of its covenants and undertakings therein.

 

(j) All reimbursements to the Borrower for Project Costs from proceeds of the
Bonds shall be made in compliance with Treasury Regulation § 1.150-2 (the
“Reimbursement Regulations”).

 

(k) All property which is to be financed by the net proceeds of the Bonds is
expected to be owned by the Borrower during the term of the Bonds.

 

(l) The amount of Issuance Costs financed from the proceeds of the sale of the
Bonds shall not exceed two percent (2%) of the proceeds of the Bonds.

 

(m) The Borrower shall complete the Project as required by the Act on or before
the Completion Date, and shall cause to be paid all costs of the Project in
excess of the moneys available therefor in the Project Fund.

 

(n) The Borrower expects to complete the acquisition, construction and
installation of the Project within three (3) years after the date of issuance of
the Bonds.

 

(o) The Borrower will comply with the provisions of Section 148 of the Code. The
Borrower covenants, for the benefit of itself, the Issuer and the owners from
time to time of the Bonds, that it will not cause or permit any proceeds of the
Bonds to be invested in a manner contrary to the provisions of Section 148 of
the Code, and that it will assume compliance with such provisions on behalf of
the Issuer (including, without limitation, performing required calculations, the
keeping of proper records and the timely payment to the Department of the
Treasury of the United States, in the name of the Issuer, of all amounts
required to be so paid by Section 148 of the Code), and the Borrower shall
follow the procedures set forth in the Tax Certificate.

 

(p) No event has occurred and no condition exists with respect to the Borrower
that would constitute an “Event of Default” under this Agreement or that, with
the lapse of time or the giving of notice or both, would become an “Event of
Default” under this Agreement.

 

(q) No proceeds of the Bonds will be allocated to the reimbursement of an
expenditure for costs of the Project unless such reimbursement allocation is
made not later than eighteen (18) months after the later of:

 

(i) The date the original expenditure is paid; or

 

(ii) The date the Project is placed in service or abandoned, but in no event
more than three (3) years after the original expenditure is paid.

 

(r) The Borrower will use straight line depreciation for federal tax purposes
for any assets financed with the proceeds of the Bonds, in accordance with
Section 168(g) of the Code.

 

5



--------------------------------------------------------------------------------

SECTION 2.2 Representations of the Issuer. The Issuer makes the following
representations, warranties and covenants:

 

(a) It is a public corporation duly organized and existing under the laws of the
State of Mississippi, with the power under and pursuant to the Act, to execute
and deliver this Agreement and to perform its obligations hereunder, and to
issue and sell the Bonds pursuant to this Agreement.

 

(b) It has taken all necessary action and has complied with all provisions of
the Constitution of the State of Mississippi and the Act required to make this
Agreement and the Bonds the valid, special obligations of the Issuer which they
purport to be; and, when executed and delivered by the parties hereto, this
Agreement will constitute a valid and binding agreement of the Issuer
enforceable in accordance with its terms, except as enforceability may be
subject to the exercise of judicial discretion in accordance with general
equitable principles and to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws for the relief of debtors heretofore or hereafter
enacted to the extent that the same may be constitutionally applied.

 

(c) When delivered to and paid for by the initial purchasers in accordance with
the terms of this Agreement and the Bond Purchase Agreement with respect to the
Bonds, the Bonds will constitute valid and binding special limited obligations
of the Issuer enforceable in accordance with their terms, except as
enforceability may be subject to the exercise of judicial discretion in
accordance with general equitable principles and to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws for the relief of debtors
heretofore or hereafter enacted to the extent that the same may be
constitutionally applied, and will be entitled to the benefits of this
Agreement.

 

(d) The Issuer has determined that the Project constitutes an “Economic
Development Project” and that the Borrower is an “Eligible Company” and an
“Approved Company” as such terms are defined under the Act.

 

(e) Except as provided in this Section 2.2, the Issuer makes no other
representations or warranties, either express or implied, of any nature or kind,
including, without limitation, a representation or warranty that interest on the
Bonds is or will continue to be exempt from federal or state income taxation.

 

(f) The Issuer covenants that it will promptly pay or cause to be paid the
principal or Purchase Price of, interest, premium, if any, and other charges, if
any, on the Bonds at the place, on the dates, from the sources and in the manner
provided herein and in the Bonds; provided, however, that under no circumstances
shall the Bonds be or become an indebtedness of the State within the purview of
any constitutional limitation or provision, and all covenants and undertakings
by the Issuer hereunder and under the Bonds to make payments are special,
limited, obligations of the Issuer, payable solely from the revenues and funds
pledged hereunder. The Issuer has no power to levy taxes for any purpose
whatsoever.

 

(g) Nothing contained in this Agreement is intended to impose any pecuniary
liability on the Issuer nor shall it in any way obligate the Issuer to pay any
debt or meet any financial

 

6



--------------------------------------------------------------------------------

obligations to any Person at any time in relation to the Project except from
moneys received under the provisions of this Agreement; provided, however, that
nothing contained in this Agreement shall in any way obligate the Issuer to pay
such debts or meet such financial obligations from moneys received for the
Issuer’s own account.

 

(h) The Issuer is not in default under any of the provisions of the laws of the
State which would affect its existence or its powers referred to in Section 2.2
hereof.

 

(i) The Issuer hereby finds and determines that the Project will further the
public purposes of the Act and that all requirements of the Act have been
satisfied.

 

(j) Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby nor the fulfillment of or compliance with
the terms and conditions of this Agreement, conflicts with or results in a
breach of the terms, conditions or provisions of any restriction or any
agreement or instrument to which the Issuer is now a party or by which it is
bound, or constitutes a default under any of the foregoing.

 

(k) There is no action, suit, proceeding or investigation pending (or to which
the Issuer has received services of process) or, to the knowledge of Issuer,
threatened against the Issuer which seeks to restrain or enjoin the issuance or
delivery of the Bonds, or which in any way contests or affects any authority for
the issuance of the Bonds, the validity of the Bonds or this Indenture, in any
way contests the corporate existence or powers of the Issuer or in any way
affects the tax-exempt status of the Bonds.

 

(l) The Bonds are to be issued under and secured by the Indenture, pursuant to
which certain of the Issuer’s interests in this Agreement, and the revenues and
income to be derived by the Issuer pursuant to this Agreement and the Promissory
Note, will be pledged and assigned to the Trustee as security for payment of the
principal, premium, if any, Purchase Price and interest on the Bonds. The Issuer
covenants that it has not and will not pledge or assign its interest in this
Agreement, or the revenues and income derived pursuant to this Agreement or the
Note, except for the Issuer’s Unassigned Rights, other than to the Trustee under
the Indenture, to secure the Bonds.

 

ARTICLE III

LOAN AND REPAYMENT

 

SECTION 3.1 Amount and Evidence of Loan. Concurrently with the issuance and
delivery of the Bonds, the Issuer shall make and the Borrower shall receive the
Loan in the aggregate principal sum of $25,000,000, the proceeds of which shall
be used to make the required deposit to the Project Fund for payment of the
Costs of the Project to be disbursed in accordance with Section 5.1 hereof. The
Loan shall be evidenced by the Promissory Note.

 

SECTION 3.2 Loan Repayments. On or before each date on which a payment of
principal, premium, if any, or interest is due on the Bonds, whether by
acceleration, mandatory redemption or otherwise, and until the principal of,
premium, if any, and interest on the Bonds has been fully paid or provided for
as set forth in Article V of the Indenture, the Borrower shall pay, or cause to
be paid, to the Trustee, in immediately available funds for deposit in the Bond
Fund, the Loan Repayments, including the amounts payable as principal, premium,
if any, and

 

7



--------------------------------------------------------------------------------

interest due on the Bonds on such date, less any Eligible Funds held by the
Trustee in the Bond Fund that are required to be applied to the payment of such
principal, premium, if any, and interest on such date.

 

Notwithstanding any provision in this Section 3.2 to the contrary, if the Bonds
are secured by a Letter of Credit and drawings are made thereunder for the
purpose of making payments with respect to the principal, premium, if any, and
interest due on the Bonds which are required to be made pursuant to this Section
3.2, the Borrower shall be deemed to have made principal and interest Loan
Repayments in a like amount, and no additional payments shall be due or paid by
the Borrower hereunder with respect to the payment of principal of, premium, if
any, or interest on such Bonds to the extent that funds are so drawn on the
Letter of Credit and applied by the Trustee for such payment on such dates.

 

SECTION 3.3 Mandatory and Optional Prepayments of the Promissory Note. The
Borrower may prepay the Promissory Note in whole or in part in authorized
denominations without penalty or premium, in accordance with the terms of the
Indenture, while the Bonds are in the Variable Rate. The Borrower may direct the
redemption of the corresponding amount of Bonds then outstanding on such dates
and pursuant to the provisions and limitations, and upon payment of any required
interest and premium, set forth in Section 217(a) of the Indenture.

 

The Borrower shall prepay the Promissory Note at such times in order to enable
the Trustee to redeem all or a portion of the Bonds as required in Section 217
of the Indenture. Subject to the provisions of Section 501 of the Indenture, any
redemption of all or a portion of the Bonds made by the Trustee with the
proceeds of a drawing under the Letter of Credit shall be deemed to represent a
prepayment of the Promissory Note in a like amount.

 

If the Borrower repays or prepays Loan Repayments and other amounts owing to the
Trustee under this Agreement and the Indenture and to the Bank under the
Reimbursement Agreement in such a manner so as to permit the Security to be
released from the lien of the Indenture in accordance with Article V of the
Indenture and the Bonds to be deemed paid in full, then the Loan shall be deemed
fully repaid, and this Agreement and the Promissory Note shall be canceled on
the date on which the Security is so released. To confirm such cancellation, the
Borrower may require the Trustee to cancel the Promissory Note and execute any
further reasonable evidence of cancellation on the date the Security is so
released.

 

In the event of any optional prepayment of the Promissory Note on or before the
date set for redemption of the Bonds to be redeemed in connection therewith, the
Borrower shall deposit, or cause to be deposited in the Bond Fund with the
Trustee immediately available Eligible Funds which, when added to Eligible Funds
on hand in the Bond Fund, are sufficient to pay the principal of, premium, if
any, and interest on the Bonds and shall deposit with the Trustee sufficient
moneys (which do not have to be Eligible Funds) to pay all fees, costs, and
expenses of the Issuer and the Trustee specified in Sections 3.5, 3.6, 8.6 and
10.4 hereof accruing through the date set for redemption of the Bonds (provided
that no moneys derived from a draw on the Letter of Credit shall be used to pay
such fees, costs and expenses of the Issuer or the Trustee).

 

SECTION 3.4 Additional Payment Obligations of the Borrower. (a) The Borrower
agrees to pay, or cause to be paid, to the Trustee, for deposit in the Bond
Purchase Fund, on or

 

8



--------------------------------------------------------------------------------

before each purchase date, an amount sufficient, together with any remarketing
proceeds then held by the Trustee in the Bond Purchase Fund and available for
such purpose under Section 404 of the Indenture, to enable the Trustee to pay
the Purchase Price of all Bonds to be purchased on such date pursuant to Section
205 or Section 206 of the Indenture at the price specified therein; provided,
however, that if the Letter of Credit is outstanding and drawings may be made
thereunder for such purpose, payments with respect to the Purchase Price of the
Bonds on such date which are required to be made by the Borrower under this
Section 3.4 shall be made on behalf of the Borrower by the Trustee with funds
drawn by the Trustee under the Letter of Credit. No additional payments shall be
due or paid by the Borrower hereunder with respect to the Purchase Price of such
Bonds to the extent that funds are so drawn under the Letter of Credit and
applied by the Trustee to payment of the Purchase Price of Bonds purchased on
such date. Anything herein to the contrary notwithstanding, if on any purchase
date the remarketing proceeds together with the amount theretofore drawn under
the Letter of Credit are, for any reason, insufficient to pay the Purchase Price
of the Bonds being tendered on such date as provided in the Indenture, the
Borrower hereby agrees to immediately pay an amount equal to such deficiency to
the Trustee at its corporate trust office in immediately available funds. Such
payment shall be made at such times as are necessary so that sufficient funds
will be available at such times as are necessary to pay the Purchase Price of
the Bonds tendered under the Indenture at the times and in the manner
contemplated by the Indenture.

 

(b) The Borrower agrees to pay, as and when the same is due, any Rebate Amount
calculated as provided in Section 409 of the Indenture.

 

SECTION 3.5 Payment of Fees. The Borrower shall pay annually, in arrears, and
(on a prorated basis) on the date the Bonds are redeemed in full, the Issuer’s
administrative fee which shall be equal to one-eighth of one percent (.00125) of
the principal amount of the Bonds outstanding on such anniversary date or
redemption date, as appropriate. The Issuer’s administrative fee shall be paid
by the Borrower to the Trustee for deposit into the Bond Fund (in the
Non-Eligible Funds Account). The Borrower shall notify the Trustee of such
payment, whereupon the Trustee will promptly forward such payment to the Issuer
in accordance with the provisions of Section 401 of the Indenture. The Borrower
will also pay, on the Issue Date, the fees of the Issuer’s counsel and financial
advisor prior to or contemporaneously with the making of the Loan. In addition,
the Borrower shall pay, within ten (10) days of demand therefor, the reasonable
fees and expenses of the Issuer related to the Project, or incurred by the
Issuer in performing or enforcing the provisions of this Agreement or the
Indenture.

 

SECTION 3.6 Administrative Expenses. The Borrower shall pay, or cause to be
paid, an amount equal to (i) the reasonable fees and charges of the Trustee for
services rendered as Trustee under the Indenture and its reasonable expenses
incurred as Trustee under the Indenture, as and when the same become due,
including the reasonable fees of its Counsel and (ii) the reasonable fees and
charges of the Remarketing Agent for acting as Remarketing Agent under the
Indenture, as and when the same become due, including the reasonable fees of its
Counsel.

 

SECTION 3.7 Agreement to Supply Letter of Credit. The Borrower shall provide for
the delivery of a Letter of Credit meeting the requirements of Section 308 of
the Indenture to the Trustee simultaneously with the original issuance of the
Bonds.

 

9



--------------------------------------------------------------------------------

SECTION 3.8 Purchase of Bonds Prohibited. So long as a Letter of Credit is in
effect, the Borrower will not, and will not permit any Insider of the Borrower,
to purchase, directly or indirectly, any Bonds with any funds that do not
constitute Eligible Funds, except as required by Section 3.4.

 

ARTICLE IV

NO SECURITY INTEREST IN PROJECT

 

The Issuer shall have no rights to or any interest in the Project, which shall
be the sole and exclusive property of the Borrower (subject to such liens
thereon and security interests therein as the Borrower may grant to the Bank to
secure the Borrower’s obligations under the Reimbursement Agreement). However,
the Borrower agrees that, subject to reasonable security and safety regulations,
the Issuer and the Trustee shall have the right, but not the obligation, at all
reasonable times to enter upon the site of the Project in order to determine
that it conforms with the requirements of this Agreement.

 

ARTICLE V

ACQUISITION OF THE PROJECT

 

SECTION 5.1 Disbursements from the Project Fund.

 

Each of the payments to be made for Costs of the Project shall be made only upon
delivery to the Trustee of a Requisition Certificate signed by an Authorized
Borrower Representative and approved in writing by the Bank in accordance with
the Loan Documents. Each Requisition Certificate shall be accompanied by copies
of invoices or other appropriate documentation satisfactory to the Bank,
supporting the payments or reimbursements requested and by a brief description
of the portion of the Project acquired, constructed or equipped; provided that
the Trustee and the Bank shall have no duty or obligation to review such
invoices or other documentation and may conclusively rely on such requisitions
and such Bank approval. The Bank shall not be obligated to approve any
disbursement from the Project Fund unless the Borrower shall have satisfied the
terms and conditions for each disbursement contained in the Reimbursement
Agreement. The Trustee shall not be responsible and shall have no liability for
the application or disposition by the Borrower of any disbursements made
hereunder to the Borrower.

 

SECTION 5.2 Obligation of the Borrower to Complete the Project and to Pay Costs
in Event Project Fund Insufficient. If requested, the Borrower shall make
available to the Issuer, the Bank and the Trustee such information concerning
the Project as any of them may reasonably request. The Borrower may revise the
plans and specifications for the Project, provided, however, that the Project
shall not be materially altered in scope, character, value or operation without
the prior written consent of the Bank, and provided, further, that the
expenditure of moneys for the Project as modified is permitted by the Act and
will not impair the exclusion of interest on the Bonds from gross income for
federal income tax purposes.

 

In the event that the money in the Project Fund available for payment of the
costs of the Project shall not be sufficient to make such payment in full, the
Borrower agrees to pay directly, or to deposit moneys in the Project Fund for
the payment of, such costs of completing the Project

 

10



--------------------------------------------------------------------------------

as may be in excess of the moneys available therefor in the Project Fund. THE
ISSUER DOES NOT MAKE ANY WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR
IMPLIED, THAT THE MONEYS WHICH WILL BE DEPOSITED INTO THE PROJECT FUND, AND
WHICH UNDER THE PROVISIONS OF THIS AGREEMENT WILL BE AVAILABLE FOR PAYMENT OF
THE COSTS OF THE PROJECT, WILL BE SUFFICIENT TO PAY ALL OF THE COSTS WHICH WILL
BE INCURRED IN CONNECTION THEREWITH. The Borrower agrees that if, after
exhaustion of the moneys in the Project Fund, the Borrower should pay, or
deposit moneys in the Project Fund for payment of, any portion of the costs of
the Project pursuant to the provisions of this Section 5.2, it shall not be
entitled to any reimbursement therefor from the Issuer, the Trustee, the Bank,
or from the owners of any of the Bonds, nor shall they be entitled to any
diminution of the amounts payable hereunder.

 

SECTION 5.3 Investment of Project Fund and Bond Fund Moneys. Any moneys held in
the Project Fund or Bond Fund (excluding proceeds of a draw on the Letter of
Credit, which shall remain uninvested) shall, pending disbursement and upon
written request of the Borrower or oral request of the Borrower later confirmed
in writing, be invested only in Permitted Investments in accordance with the
provisions of Section 407 of the Indenture, all at such maturities, rates of
interest and other specifications as the Borrower may indicate in its request to
the Trustee. The investments shall mature not later than the respective dates
estimated by the Borrower when the moneys in such Funds shall be needed for the
purposes provided in this Agreement and the Indenture, but should the cash
balance in a Fund be insufficient for such purpose, the Trustee, if authorized
by the Borrower, shall sell the necessary portion of such investments to meet
that purpose. Recognizing that such investments shall be made at the written
direction of the Borrower, the Issuer agrees to cooperate with the Borrower, and
the Borrower covenants that it will restrict the use of the proceeds of the
Bonds (and any other funds or moneys which may be deemed to be proceeds of the
Bonds pursuant to Section 148(a) of the Code), in such manner and to such
extent, if any, as may be necessary, after taking into account reasonable
expectations at the time the Bonds are issued, so that the Bonds will not
constitute “arbitrage bonds” under Section 148(a) of the Code.

 

SECTION 5.4 Certificate as to Completion. Upon the completion of the Project and
prior to the final requisition of funds from the Project Fund, the Borrower
shall submit to the Trustee and the Bank a completion certificate signed by the
Borrower substantially in the form of attached Exhibit A.

 

All Bond proceeds remaining in the Project Fund after the Completion Date shall
be treated as Surplus Bond Proceeds and transferred to the Bond Fund to be
applied by the Trustee in the manner provided in Section 11.1 hereof.
Notwithstanding the foregoing, Bond proceeds may be retained in the Project Fund
longer than three (3) years after the Issue Date provided the Borrower delivers
an opinion of Bond Counsel to the Issuer, the Bank and the Trustee to the effect
that the retention of such Bond proceeds in the Project Fund will not adversely
affect the exclusion of interest on the Bonds from gross income of the
Bondholders for federal income tax purposes.

 

SECTION 5.5 No Warranty by Issuer. THE BORROWER RECOGNIZES THAT THE ISSUER HAS
NOT MADE AN INSPECTION OF THE PROJECT OR OF ANY FIXTURE OR OTHER ITEM
CONSTITUTING A PORTION THEREOF, AND THE ISSUER MAKES NO

 

11



--------------------------------------------------------------------------------

WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED OR OTHERWISE, WITH RESPECT TO
THE SAME OR THE LOCATION, USE, DESCRIPTION, DESIGN, MERCHANTABILITY, FITNESS FOR
USE FOR ANY PARTICULAR PURPOSE, CONDITION OR DURABILITY THEREOF, OR AS TO THE
ISSUER’S OR THE BORROWER’S TITLE THERETO OR OWNERSHIP THEREOF OR OTHERWISE, IT
BEING AGREED THAT ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY THE BORROWER. IN
THE EVENT OF ANY DEFECT OR DEFICIENCY OF ANY NATURE IN THE PROJECT OR ANY
FIXTURE OR OTHER ITEM CONSTITUTING A PORTION THEREOF, WHETHER PATENT OR LATENT,
THE ISSUER SHALL HAVE NO RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO. THE
PROVISIONS OF THIS SECTION 5.5 HAVE BEEN NEGOTIATED AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY WARRANTIES OR REPRESENTATIONS BY THE
ISSUER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROJECT OR ANY FIXTURE OR
OTHER ITEM CONSTITUTING A PORTION THEREOF, WHETHER ARISING PURSUANT TO THE
UNIFORM COMMERCIAL CODE OF THE STATE OF MISSISSIPPI OR ANOTHER LAW NOW OR
HEREAFTER IN EFFECT OR OTHERWISE.

 

ARTICLE VI

USE OF PROJECT MAINTENANCE, TAXES

AND INSURANCE

 

SECTION 6.1 Use, Maintenance and Modifications of Project by Borrower. The
Borrower shall use, lease for use, or occupy the Project during the term of this
Agreement principally for manufacturing purposes as described in Exhibit D
hereto. The Borrower does not know of any reason why the Project will not be so
used and occupied by it in the absence of supervening circumstances not now
anticipated by it or beyond its control. Notwithstanding the foregoing, the
Borrower shall have the right to use the Project during the term of this
Agreement for any lawful purpose under the Act that will not affect the validity
of the Bonds or impair the exclusion of interest on the Bonds from gross income
for federal income tax purposes. The failure of the Borrower to use, lease for
use, or occupy the Project for its intended purposes shall not in any way abate
or reduce the obligation of the Borrower to repay the Loan under the provisions
of this Agreement, and shall not be deemed a default under this Agreement in any
respect as long as such alternative use is caused by supervening circumstances
not now anticipated and does not impair the exclusion of interest on the Bonds
from gross income for federal income tax purposes or contravene the Act.

 

The Borrower agrees that it will keep the Project in good repair and good
operating condition, ordinary wear and tear excepted, at its own cost.

 

The Borrower may remodel the Project or make additions, modifications and
improvements to the Project from time to time as the Borrower, in its
discretion, may deem to be desirable, the cost of which shall be paid by the
Borrower, provided, however, that such additions, modifications and improvements
do not materially and adversely alter the scope, character, value or operation
of the Project without the prior written consent of the Bank, do not impair the
exclusion of interest on the Bonds from gross income for federal income tax
purposes and do not contravene the provisions of the Act.

 

12



--------------------------------------------------------------------------------

SECTION 6.2 Taxes, Other Governmental Charges and Utility Charges. The Borrower
shall pay before any interest, collection fees or penalties shall become due,
every lawful cost, expense and obligation of every kind and nature, foreseen or
unforeseen, for the payment of which the Borrower is or shall become liable by
reason of its estate or interest in the Project or any portion thereof, by
reason of any right or interest of the Borrower in or under this Agreement, or
by reason of or in any manner connected with or arising out of the possession,
operation, maintenance, alteration, repair, rebuilding, use or occupancy of the
Project or any portion thereof, including, without limitation, all taxes,
assessments, whether general or special, and governmental charges of any kind
whatsoever that may at any time be lawfully assessed or levied against or with
respect to the Project or any machinery, equipment or other property installed
or brought by the Borrower therein or thereon (including, without limiting the
generality of the foregoing, any taxes levied upon or with respect to the
receipts, income or profits of the Issuer from the Project and all utility and
other charges incurred in the operation, maintenance, use, occupancy and upkeep
of the Project); provided, that with respect to special assessments or other
governmental charges that may lawfully be paid in installments over a period of
years, the Borrower shall be obligated to pay only such installments as they
become due. The parties acknowledge that the Project will be subject to ad
valorem taxation unless the appropriate local taxing authorities (County and
City governing bodies) agree that the Project will be exempt in whole or in part
from such taxes.

 

Notwithstanding the foregoing or any contrary provision in any of the Loan
Documents, the Borrower may, at its expense and in its own name, in good faith
contest any such taxes, assessments and other charges by appropriate proceedings
provided adequate financial reserves have been established on its books and
records in accordance with generally accepted accounting principles, and during
such contest Borrower’s failure to pay such obligations shall not constitute a
default of Borrower.

 

The Borrower shall furnish to the Issuer promptly, upon request, proof of the
payment of any such tax, assessment or other governmental or similar charge, or
any other charge which is payable by the Borrower as set forth above.

 

SECTION 6.3 Insurance. The Borrower shall from the date hereof continuously
insure the Project or cause the Project to be insured in such amounts and
against such risks as are customarily insured against by businesses of like size
and character. The Trustee shall have no obligation to monitor the existence or
adequacy of any such insurance policies.

 

ARTICLE VII

DAMAGE, DESTRUCTION AND

CONDEMNATION

 

In the event (a) the Project is destroyed or sustains material damage or (b)
title to or temporary use of all or substantially all of the Project is taken in
condemnation or by the exercise of the power of eminent domain by any
governmental body or by any Person acting under governmental authority, the
Borrower shall promptly give written notice thereof to the Issuer, the Bank and
the Trustee. The net proceeds of the title insurance and casualty and property
insurance carried with respect to the Project or the net proceeds resulting from
condemnation or eminent domain proceedings shall be paid to the Bank and subject
to the provisions of the

 

13



--------------------------------------------------------------------------------

Mortgage (as defined in the Reimbursement Agreement). As soon as practicable,
the Bank shall notify the Trustee whether such insurance or condemnation
proceeds will be permitted to be used to restore the Project as hereinafter
provided or used to prepay the Loan and cause the Bonds to be paid or redeemed
to the extent of the available insurance or condemnation proceeds. If the Bank
allows such proceeds, or any part thereof, to be used to restore the Project,
the Trustee shall deposit the net insurance or condemnation proceeds it receives
from the Bank in the Project Fund, which shall be reactivated, or if the Bank
elects to cause the Loan to be prepaid to the extent of such net proceeds, such
insurance or condemnation proceeds shall be deposited in the Bond Fund and be
used to reimburse the Bank for a draw under the Letter of Credit in connection
with the redemption of Bonds as provided in Section 217(d) of the Indenture.
Prior to their expenditure, such insurance or condemnation proceeds shall be
invested by the Trustee in Permitted Investments as directed in writing by the
Borrower so as not to have an adverse effect on the exclusion of the interest on
the Bonds from gross income for federal income tax purposes.

 

If the Project is to be restored, the Borrower shall proceed diligently to do
so. The Trustee will, upon delivery to the Trustee and the Bank of a certificate
or certificates which set forth the Borrower’s estimate of the cost of total
restoration and which are satisfactory to the Bank, signed by an authorized
officer of the Borrower and approved in writing by the Bank, in the same form as
required by Section 5.1 hereof, and provided no Event of Default has occurred
and is continuing, apply so much as may be necessary of the moneys in the
Project Fund to the payment or reimbursement of the costs of such repair,
rebuilding or restoration. The Borrower agrees to complete the work thereof and
pay the cost thereof in excess of the amount of moneys in the Project Fund if
necessary. The Borrower shall not, by reason of the payment of any such excess
costs, be entitled to any reimbursement from the Issuer, the Bank or the Trustee
or any diminution in or postponement of any obligation hereunder. Any balance of
such moneys remaining in the Project Fund after providing for or making payment
of all costs of such repair, rebuilding or restoration, or which have not been
so used within a reasonable period of time under the circumstances, as
determined by the Bank, shall be transferred to the Bond Fund and used to redeem
Bonds pursuant to Section 217(d) of the Indenture.

 

ARTICLE VIII

SPECIAL COVENANTS

 

SECTION 8.1 Assignment and Pledge of Issuer’s Rights; Obligations of Borrower
Unconditional. As security for the payment of the Bonds, under the terms of the
Indenture the Issuer will assign and pledge to the Trustee all right, title and
interest (but none of the obligations) of the Issuer in and to this Agreement
and the Promissory Note, including the right to receive payments hereunder and
thereunder (except the Unassigned Rights), and hereby directs the Borrower to
make such payments directly to the Trustee. The Borrower consents to such
assignment and pledge and agrees that it will make payments directly to the
Trustee without withholding, defense or set-off by reason of any dispute between
the Borrower and the Issuer or the Trustee, or otherwise and hereby further
agrees that its obligation to make payments hereunder and to perform its other
agreements contained herein are absolute and unconditional. Until the principal
of, premium, if any, and interest on the Bonds shall have been fully paid or
provision for the payment of the Bonds made in accordance with the Indenture,
the Borrower (a) will not suspend or discontinue any Loan Repayments, (b) will
perform all its other agreements in this Loan Agreement and (c) will not
terminate this Loan Agreement for any cause including

 

14



--------------------------------------------------------------------------------

any acts or circumstances that may constitute failure of consideration,
destruction of or damage to the Project, commercial frustration of purpose, any
change in the laws of the United States or of the State or any political
subdivision of either or any failure of the Issuer to perform any of its
agreements, whether express or implied, or any duty, liability or obligation
arising from or connected with this Loan Agreement.

 

SECTION 8.2 Right of Access to the Project. Subject to the reasonable security
and safety requirements of the Borrower, the Borrower agrees that the Issuer,
the Bank and the Trustee, and their respective duly authorized agents, shall
have the right at all reasonable times upon reasonable notice to enter upon the
Project to examine and inspect the same, and shall have the right at all
reasonable times to inspect all books and records of the Borrower relating to
the Project and make copies thereof.

 

SECTION 8.3 Maintenance of Existence. The Borrower agrees that throughout the
term of this Agreement it shall maintain its existence and shall not merge or
consolidate with any other entity and shall not transfer or convey all or
substantially all of its assets, property and licenses, except as otherwise
permitted under Section 9.1 hereof. Notwithstanding the foregoing, the Borrower
may consolidate with or merge into another entity or permit one (1) or more
entities to consolidate with or merge into either party, provided that any
surviving, resulting or transferee entity shall be (a) the Borrower, or (b)
qualified to do business in the State of Mississippi and shall assume in writing
or by operation of law all of the obligations of the Borrower under this Loan
Agreement, the Indenture, the Reimbursement Agreement and the Remarketing
Agreement.

 

SECTION 8.4 Qualification in State of Mississippi. Subject to the provisions of
Section 8.3 hereof, the Borrower agrees that throughout the term of this Loan
Agreement, it will be qualified to do business in the State.

 

SECTION 8.5 Covenant as to Non-Impairment of Tax-Exempt Status. The Borrower
covenants that, notwithstanding any provision of this Agreement or the rights of
the Borrower hereunder, it will not take, or permit to be taken on its behalf,
any action that would impair the exclusion of interest on the Bonds from gross
income for federal income tax purposes and that it will take such reasonable
action for itself and on behalf of the Issuer as may be necessary to continue
such exclusion, including, without limitation, the preparation and filing of any
statements required to be filed by it in order to maintain such exclusion.

 

The Borrower will not cause or permit any proceeds of the Bonds to be invested
in a manner contrary to the provisions of Section 148 of the Code and will
assure compliance with such requirements on behalf of the Issuer. The Borrower
shall calculate and make timely payment to the United States of America, for the
account of the Issuer, all amounts required to be so paid in accordance with
Section 148 of the Code and shall maintain, on behalf of the Issuer, all records
required to be maintained pursuant to Section 148(f) of the Code. The Borrower
agrees to comply with the arbitrage rebate requirements described in Section 409
of the Indenture and described in further detail in the Tax Certificate. At
least once every five (5) years, commencing with the end of the fifth (5th) Bond
Year, and not later than sixty (60) days after payment in full of the Bonds, the
Borrower will furnish to the Trustee a certificate showing compliance with the
applicable provisions of Section 148(f) of the Code, which certificate shall

 

15



--------------------------------------------------------------------------------

be accompanied by an opinion of Counsel or certificate of accountants or other
consultants experienced in arbitrage rebate matters supporting the matters set
forth in such certificate.

 

The Borrower acknowledges that a failure to abide by the foregoing covenants and
the covenants contained in Section 2.1 hereof and in the Tax Certificate dated
the date of issuance of the Bonds may result in a Determination of Taxability.
In the event of a Determination of Taxability for any reason, the sole and
exclusive remedy of the holders of the Bonds and the Trustee on their behalf
shall be the early redemption of the Bonds as provided in Section 217(b) of the
Indenture.

 

SECTION 8.6 Indemnity, Expenses.

 

(a) The Issuer and its members, officers, directors, officials, agents,
employees, successors and assigns or other elected or appointed officials of the
Issuer, past, present or future (hereinafter the “Indemnified Persons”) shall
not be liable to the Borrower for any reason not attributable to its (or their)
gross negligence or willful misconduct. The Borrower shall defend, indemnify and
hold the Issuer and the Indemnified Persons harmless from any loss, claim,
damage, tax, penalty or expense (including reasonable counsel fees), or
liability of any nature due to any and all suits, actions, legal or
administrative proceedings, or claims arising or resulting from, or in any way
connected with: (i) the financing, installation, operation, use or maintenance
of the Project, (ii) any act, failure to act or misrepresentation by any Person
(other than an Indemnified Person) in connection with the issuance, sale,
delivery or remarketing of the Bonds, and (iii) any act, failure to act or
misrepresentation by the Issuer in connection with this Agreement or any other
document involving the Issuer in this matter which does not represent gross
negligence or willful misconduct. If any suit, action or proceeding is brought
against the Issuer or any Indemnified Person, that suit, action or proceeding
shall be defended by Counsel to the Issuer or the Borrower, as the Issuer shall
determine. If the defense is by Counsel to the Issuer, the Borrower shall
indemnify the Issuer and Indemnified Persons for the reasonable cost of that
defense including reasonable Counsel fees. If the Issuer determines that the
Borrower shall defend the Issuer or any Indemnified Person, the Borrower shall
immediately assume the defense at its own cost. Neither the Issuer nor the
Borrower shall be liable for any settlement of any proceeding made without its
consent (which consent shall not be unreasonably withheld).

 

(b) The Borrower shall also indemnify the Issuer and Indemnified Persons for all
reasonable costs and expenses, including reasonable Counsel fees, incurred in:
(i) enforcing any obligation of the Borrower under this Agreement or any related
agreement, (ii) taking any action requested by the Borrower, (iii) taking any
action required by this Agreement or any related agreement or (iv) taking any
action considered necessary by the Issuer and which is authorized by this
Agreement or any related agreement.

 

(c) The Borrower also agrees to pay and to indemnify and hold harmless the
Trustee, any Person who “controls” the Trustee within the meaning of Section 15
of the Securities Act of 1933, as amended, and any member, officer, agent,
director, official and employee of the Trustee (collectively called the
“Indemnified Parties”) from and against any and all claims, damages, demands,
expenses, liabilities and losses of every kind, character and nature (including
Counsel fees) asserted by or on behalf of any Person in connection with (i) the
issuance, offering, sale, delivery, or remarketing of the Bonds, the Indenture,
the Letter of Credit, the Pledge Agreement

 

16



--------------------------------------------------------------------------------

and this Agreement and the obligations imposed on the Trustee hereby and
thereby; (ii) the design, financing, installation, operation, use, occupancy,
maintenance, or ownership of the Project; (iii) any written statements or
representations made or given by the Borrower or any of its officers or
employees to the Indemnified Parties, with respect to the Borrower, the Project,
or the Bonds, including, but not limited to, statements or representations of
facts, financial information, or corporate affairs; (iv) damage to property or
any injury to or death of any Person that may be occasioned by any cause
whatsoever pertaining to the Project; and (v) any loss or damage incurred by the
Trustee as a result of violation by the Borrower of the provisions of Section
2.1 hereof or any matters contemplated under Section 8.6(a)(i)-(iii), or arising
out of, resulting from, or in any way connected with, the condition, use,
possession, conduct, management, planning, design, acquisition, installation,
renovation or sale of the Project or any part thereof, to the extent that any of
the foregoing is not caused or occasioned by the gross negligence or willful
misconduct of such Indemnified Party. In addition to and not in limitation of
the immediately preceding sentence, the Borrower also agrees to indemnify and
hold the Indemnified Parties and each of them harmless from and against any and
all Losses that may be imposed on, incurred by, or asserted against the
Indemnitees or any of them in connection with or arising out of the Trustee’s
performance under the Indenture and this Agreement, provided, the Trustee has
not acted with gross negligence or engaged in willful misconduct. The provisions
of this Section 8.6(c) shall survive the termination of the Indenture and this
Agreement and the resignation or removal of the Trustee for any reason. The
Borrower also covenants and agrees, at its expense, to pay, and to indemnify the
Indemnified Parties from and against, all costs, reasonable attorney fees,
expenses and liabilities incurred in any action or proceeding brought by reason
of any such claim or demand. In the event that any action or proceeding is
brought against the Indemnified Parties by reason of any such claim or demand,
that action or proceeding shall be defended by Counsel to the Indemnified
Parties or the Borrower, as the Indemnified Parties shall determine and
consented to by the Borrower. If the defense is by counsel to the Indemnified
Parties, the Borrower shall indemnify the Indemnified Parties for the reasonable
cost of the defense including reasonable Counsel fees. If the Indemnified
Parties determine that the Borrower shall defend the Indemnified Parties, the
Borrower shall immediately assume the defense at its own cost. If such separate
Counsel is employed, the Borrower may join in any such suit for the protection
of its own interests. The Borrower shall not be liable for any settlement of any
such action effected without its consent; but if settled with the consent of the
Borrower or if there be a final, unappealable judgment for the plaintiff in any
such action, the Borrower agrees to indemnify and hold harmless the Indemnified
Parties.

 

(d) The indemnification provisions herein contained shall not be exclusive or in
limitation of, but shall be in addition to, the rights to indemnification of the
Indemnified Persons or the Indemnified Parties under any other agreement or law
by which the Borrower is bound or to which the Borrower is subject.

 

(e) If the Issuer is to take any action under this Agreement or any other
instrument executed in connection herewith for the benefit of the Borrower, it
will do so if and only if (i) the Issuer is a necessary party to any such action
or proceeding, (ii) the Issuer has received specific written direction from the
Borrower, as required hereunder or under any other instrument executed in
connection herewith, as to the action to be taken by the Issuer and (iii) a
written agreement of indemnification and payment of costs, liabilities and
expenses satisfactory to Issuer has been executed by the Borrower prior to the
taking of any such action by the Issuer.

 

17



--------------------------------------------------------------------------------

(f) The obligations of the Borrower under this Section 8.6 shall survive any
assignment or termination of this Agreement and the resignation or removal of
the Trustee for any reason.

 

SECTION 8.7 Compliance with Laws. The Borrower shall, throughout the term of
this Agreement and at no expense to the Issuer, promptly comply or cause
compliance in all material respects with all laws, ordinances, orders, rules,
regulations and requirements of duly constituted public authorities which may be
applicable to the Project or to the repair and alteration thereof, or to the use
or manner of use of the Project, including, but not limited to, the Americans
with Disabilities Act, all federal, state and local environmental and health and
safety laws, rules, regulations and orders applicable to or pertaining to the
Project except (in each case) where such noncompliance by the Borrower could not
reasonably be expected to materially adversely affect the operations or
financial condition of the Borrower or the ability of the Borrower to perform
its obligations under this Agreement.

 

SECTION 8.8 No Recourse to Issuer. The obligations of the Issuer under this
Agreement are special, limited obligations of the Issuer, payable solely out of
the revenues and income derived under this Agreement and the Indenture. The
obligations of the Issuer hereunder shall not be deemed to constitute an
indebtedness or an obligation of the State of Mississippi within the purview of
any constitutional limitation or provision, or a charge against the credit or
general taxing powers of the State. The Issuer has no power to levy taxes for
any purpose whatsoever. Neither the Issuer nor any member, director, officer,
employee or agent of the Issuer nor any Person executing the Bonds shall be
liable personally for the Bonds or be subject to any personal liability or
accountability by reason of the issuance of the Bonds. No recourse shall be had
for the payment of the principal of, redemption premium, if any, and interest on
any of the Bonds or for any claim based thereon or upon any obligation, covenant
or agreement contained in the Bonds, the Indenture, this Agreement or the Bond
Purchase Agreement (or any other agreement entered into by the Issuer with
respect thereto) against any past, present or future member, officer, agent or
employee of the Issuer, or any incorporator, member, officer, employee, director
or trustee or any successor thereof, under any rule of law or equity, statute or
constitution or by the enforcement of any assessment or penalty or otherwise,
and all such liability of any such incorporator, member, officer, employee,
director, agent or trustee as such is hereby expressly waived and released as a
condition of and consideration for the execution of the Indenture, the Bond
Purchase Agreement and this Agreement (and any other agreement entered into by
the Issuer with respect thereto) and the issuance of the Bonds.

 

18



--------------------------------------------------------------------------------

SECTION 8.9 Indenture Provisions. The Indenture provisions concerning the Bonds
and the other matters therein are an integral part of the terms and conditions
of the Loan, and the execution of this Agreement shall constitute conclusive
evidence of approval of the Indenture by the Borrower to the extent it relates
to the Borrower. Additionally, the Borrower agrees that, whenever the Indenture
by its terms imposes a duty or obligation upon the Borrower, such duty or
obligation shall be binding upon the Borrower to the same extent as if the
Borrower were an express party to the Indenture, and the Borrower hereby agrees
to carry out and perform all of its obligations under the Indenture as fully as
if the Borrower were a party to the Indenture. The Borrower acknowledges that it
has received an executed copy of the Indenture and is familiar with its terms
and provisions.

 

SECTION 8.10 Recording and Maintenance of Liens.

 

(a) The Borrower will, at its own expense, take all necessary action to maintain
and preserve the liens granted by the Issuer on this Agreement and as set forth
in the Indenture so long as any principal installment of, redemption premium, if
any, or interest on the Bonds remains unpaid.

 

(b) The Borrower will, and is hereby authorized to, forthwith after the
execution and delivery of this Agreement and the Indenture and thereafter from
time to time, cause appropriate financing statements or continuation statements
(including any amendments thereof and supplements thereto), to be filed,
registered and recorded in such manner and in such places as may be required by
law in order to publish notice of and fully to perfect and protect the lien and
security interest therein granted to the Trustee to the rights of the Issuer
assigned under the Indenture, and from time to time will perform or cause to be
performed any other act as provided by law and will execute or cause to be
executed any and all continuation statements and further instruments necessary
for such publication, perfection and protection. Except to the extent it is
exempt therefrom, the Borrower will pay or cause to be paid all filing,
registration and recording fees incident to such filing, registration and
recording, and all expenses incident to the preparation, execution and
acknowledgment of such instruments of further assurance, and all federal or
state fees and other similar fees, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of this
Agreement and the Indenture and such instruments of further assurance.

 

(c) The Issuer shall have no responsibility for the preparation, filing or
recording of any instrument, document or financing statement or for the
maintenance of any security interest intended to be perfected thereby. The
Issuer will execute such instruments as may be reasonably necessary in
connection with such filing or recording.

 

SECTION 8.11 Rights and Duties of the Issuer.

 

(a) Remedies of the Issuer. Notwithstanding any contrary provision in this
Agreement, the Issuer shall have the right to take any action not prohibited by
law or make any decision not prohibited by law with respect to proceedings for
indemnity against the liability of the Issuer and its officers, directors,
employees and agents and for collection or reimbursement of moneys due to the
Issuer under this Agreement for its own account. The Issuer may enforce its
rights under this Agreement which have not been assigned to the Trustee by legal
proceedings

 

19



--------------------------------------------------------------------------------

for the specific performance of any obligation contained herein or for the
enforcement of any other legal or equitable remedy, and may recover damages
caused by any breach by the Borrower of its obligations to the Issuer under this
Agreement, including any amounts required to be paid by the Borrower pursuant to
this Agreement hereof, court costs, reasonable attorneys’ fees and other costs
and expenses incurred in enforcing such obligations.

 

(b) Limitations on Actions. Without limiting the generality of (c) below, the
Issuer shall not be required to monitor the financial condition of the Borrower
and shall not have any responsibility or other obligation with respect to
reports, notices, certificates or other documents filed with it hereunder.

 

(c) Responsibility. The Issuer shall be entitled to the advice of Counsel (who
may be Counsel for any party) and shall not be liable for any action taken or
omitted to be taken in good faith in reliance on such advice. The Issuer may
rely conclusively on any communication or other document furnished to the Issuer
under this Agreement and reasonably believed by it to be genuine. The Issuer
shall not be liable for any action (i) taken by it in good faith and reasonably
believed by it to be within the discretion or powers conferred upon it; (ii) in
good faith omitted to be taken by it because reasonably believed to be beyond
the discretion or powers conferred upon it; (iii) taken by it pursuant to any
direction or instruction by which it is governed under this Agreement; or (iv)
omitted to be taken by it by reason of the lack of direction or instruction
required for such action, nor shall it be responsible for the consequences of
any error of judgment reasonably made by it. The Issuer shall in no event be
liable for the application or misapplication of funds, or for other acts or
defaults by any Person except its own directors, officers and employees. When
any consent or other action by the Issuer is called for by this Agreement, the
Issuer may defer such action pending such investigation or inquiry or receipt of
such evidence, if any, as it may require in support thereof. The Issuer shall
not be required to take any remedial action (other than the giving of notice)
unless reasonable indemnity is provided for any expense of liability to be
incurred thereby. The Issuer shall be entitled to reimbursement for expenses
reasonably incurred or advances reasonably made, with interest at the “base
rate” of the Trustee, as announced from time to time, in the exercise of its
rights or the performance of its obligations hereunder, to the extent that it
acts without previously obtaining indemnity. No permissive right or power to act
shall be construed as a requirement to act; and no delay in the exercise of any
such right or power shall affect the subsequent exercise of that right or power.
The Issuer shall not be required to take notice of any breach or default by the
Borrower under this Agreement except when given notice thereof by the Trustee.
No recourse shall be had by the Borrower, the Trustee or any Bondowner for any
claim based on this Agreement, the Bonds or any agreement securing the same
against any director, officer, agent or employee of the Issuer alleging personal
liability on the part of such Person unless such claim is based upon the willful
dishonesty of or intentional violation of law by such Person. No covenant,
stipulation, obligation or agreement of the Issuer contained in this Agreement
shall be deemed to be a covenant, stipulation, obligation or agreement of any
present or future director, officer, employee or agent of the Issuer in his or
her individual capacity, and no Person executing the Bonds shall be liable
personally thereon or be subject to any personal liability or accountability by
reason of the issuance thereof.

 

(d) Financial Obligations. Nothing contained in this Agreement is intended to
impose any pecuniary liability on the Issuer nor shall it in any way obligate
the Issuer to pay any debt or

 

20



--------------------------------------------------------------------------------

meet any financial obligations to any Person at any time in relation to the
Project or the Bonds except from moneys received under the provisions of this
Agreement; provided, however, that nothing contained in this Agreement shall in
any way obligate the Issuer to pay such debts or meet such financial obligations
from moneys received for the Issuer’s own account.

 

SECTION 8.12 Benefits Under the Act.

 

(a) The parties hereto acknowledge that the Borrower has been induced to proceed
with the acquisition, construction, equipping and installation of the Project in
part by the benefits conferred by the Act. The Issuer hereby agrees that the
Borrower shall be permitted to take advantage of all of the benefits provided by
the Act to the fullest extent therein set forth subject to the rules and
regulations of the Issuer and the provisions of the Act. The Issuer agrees that
it will not take any action to limit, curtail or otherwise make unavailable to
the Borrower any of the benefits available under the Act.

 

(b) With respect to benefits conferred by the Act referenced in (a) above, the
following shall apply:

 

(i) the maximum benefits accruing in any calendar year with respect to the
income tax credit (other than any credits which may be carried forward to future
years pursuant to the Act) shall not exceed the payments of the principal of,
premium, if any, and interest payments on the Bonds during such year, and the
fees and expenses of the Trustee and any other fees and expenses referenced
herein.

 

(ii) the deductibility of interest payments on the Bonds shall be determined in
accordance with applicable Mississippi law.

 

(iii) the Borrower shall request the Trustee to provide the Issuer, not later
than ninety (90) days after the end of each calendar year, with a certificate
setting forth the amount of all payments made to the Trustee with respect to the
Bonds whether for principal, premium, interest or the fees and expenses of the
Trustee.

 

(c) the benefits accruing to the Borrower under this Section 8.12 shall cease in
the event:

 

(i) a Default should occur under this Agreement or an Event of Default should
occur under the Indenture; or

 

(ii) the Borrower should fail to operate the Project for a period of nine (9)
consecutive months following the initial start up of the Project except for
Force Majeure, strikes, lockouts, damage, destruction, act of God, act of
terrorism or in general, reasons beyond the Borrower’s reasonable control
excepting, however, general economic conditions.

 

(d) the Borrower agrees to comply with the terms and provisions of the Act in
all respects with respect to the benefits available under the Act.

 

21



--------------------------------------------------------------------------------

(e) the benefits or credits available under the Act shall cease to accrue on the
date the principal and interest on the Bonds are paid in full whether at
maturity or by way of redemption, except for any carryforward available under
the Act.

 

(f) the benefits accruing to the Borrower under this Section 8.12 shall be
limited to the annual debt service payments on the Bonds for qualified Cost of
the Project and shall be reduced by the amount of surplus funds remaining after
completion which shall be used to redeem Bonds as provided for in Section 11.1
of this Agreement.

 

(g) the tax credits allowed as a benefit under the Act shall be further limited
so that the credits allowed in any year shall not exceed eighty percent (80%) of
the amount of taxes due to the State prior to the application of the credits (as
directed in Section 27-7-22.3, Mississippi Code of 1972, as amended). To the
extent that the payments of the principal of, premium, if any, and interest
payments on the Bonds during any year and the fees and expenses of the Trustee
and any other fees and expenses referenced herein exceed the amount of the tax
credit authorized by Section 27-7-22.3, Mississippi Code of 1972, as amended, in
any taxable year, such excess payment may be recouped from excess credits in
succeeding years not to exceed three (3) years following the date upon which the
credit was earned.

 

The Issuer makes no warranty or guaranty concerning the availability or
application of the benefits granted or earned by the Borrower under this Section
8.12 or the Act.

 

SECTION 8.13 Term Of This Agreement. This Agreement shall be in full force and
effect from the date hereof, and shall continue in effect until the payment in
full of all principal of, premium, if any, and interest on the Bonds, or
provision for the payment thereof shall have been made pursuant to Article V of
the Indenture, all fees, charges and expenses of the Issuer, the Trustee, the
Bond Registrar and the Remarketing Agent have been fully paid or provision made
for such payment (the payment of which fees, charges, indemnities and expenses
shall be evidence by a written certification of the Borrower that it has fully
paid all such fees, charges, indemnities and expenses) and all other amounts due
hereunder and under the Note have been duly paid or provision made for such
payment. All representations, certifications and covenants by the Borrower as to
the indemnification of various parties and the payment of fees and expenses of
the Issuer as described in Section 8.6 hereof, and all matters affecting the
tax-exempt status of the Bonds shall survive the termination of this Agreement
and the Indenture.

 

SECTION 8.14 Covenant to Provide Ongoing Disclosure. The Borrower hereby
covenants and agrees that, upon delivery by the Borrower of a Conversion Notice
pursuant to Section 2.04(a)(1) of the Indenture, the Borrower shall enter into a
written undertaking under the Securities and Exchange Act of 1934, as required
by Section (b)(5)(i) of Securities and Exchange Commission Rule 15c2-12 under
the Securities and Exchange Act of 1934, as amended (17 CFR Part 240,
§240.15c2-12) (the “Rule”), provided, however, that the Borrower shall not be
obligated to enter into such written undertaking if the Borrower shall furnish
to the Trustee, prior to the delivery of such Conversion Notice, an opinion of
Counsel that, notwithstanding such election by the Borrower, the Rule is not
applicable to the Bonds.

 

22



--------------------------------------------------------------------------------

 

ARTICLE IX

ASSIGNMENT, LEASING, EQUIPMENT

 

SECTION 9.1 Transfer, Assignment and Leasing. The Borrower may lease any portion
of the Project with the prior written consent of the Bank provided that (i) the
transferee intends to operate any transferred portion of the Project as an
“economic development project” under the Act, so long as the Bonds are
outstanding, and (ii) the Borrower delivers to the Bank, the Issuer and the
Trustee in connection with any such leasing an opinion of Bond Counsel that
subsequent to the execution of the lease, interest on the Bonds will remain
wholly excludable from gross income of the Bondholders for federal income tax
purposes. No leasing shall relieve the Borrower from primary liability for any
of its obligations hereunder, and in the event of any such leasing the Borrower
shall continue to remain primarily liable for the payment of Loan Repayments and
for performance and observance of the other agreements herein on its part to be
performed and observed.

 

Subject to the prior written consent of the Bank and the Issuer, this Agreement
may be assigned, in whole or in part, and the Project may be sold, transferred
or conveyed as a whole or in part, by the Borrower without the necessity of
obtaining the consent of the Trustee, subject, however, to the following
conditions:

 

(a) No assignment, sale, transfer or conveyance shall relieve the Borrower from
primary liability for any of its obligations hereunder and under the Promissory
Note, and if any such assignment occurs, the Borrower shall continue to remain
primarily liable to make the payments required to be made by the Borrower
hereunder and under the Promissory Note and for performance and observance of
the other agreements on its part herein and under the Promissory Note provided
to be performed and observed by it;

 

(b) The Borrower provides to the Issuer and the Trustee and opinion of Counsel
to the assignee or purchaser that, subject to paragraph (a) above, the assignee
or purchaser has assumed the obligations of the Borrower hereunder to the extent
of the interest assigned, sold, transferred or conveyed;

 

(c) The Borrower shall, within thirty (30) days prior to the delivery thereof,
furnish or cause to be furnished to the Issuer, the Bank and the Trustee a true
and complete copy of each such assignment or sale agreement, as the case may be,
together with (i) any instrument of assumption, and (ii) an opinion of Bond
Counsel that such assignment or sale agreement is permitted under this Agreement
and the Act and will not adversely affect the exclusion of interest on the Bonds
from gross income of the Bondholders for federal income tax purposes; and

 

(d) The assignee, transferee or purchaser shall continue to use the Project for
purposes permitted under the Act for the term of this Agreement.

 

SECTION 9.2 Substitution and Removal of Machinery and Equipment. Any machinery
and equipment financed with Bond proceeds may not be removed from the Project
unless (i) other machinery and equipment of equivalent or greater value and
utility is substituted therefor within six (6) months of such disposition or
(ii) the proceeds of the sale of such machinery and

 

23



--------------------------------------------------------------------------------

equipment are used in accordance with the following sentence or (iii) the
Borrower receives and provides to the Issuer, the Bank and the Trustee an
opinion of Bond Counsel that noncompliance with (i) or (ii) above will not
violate the provisions of this Agreement, the Indenture or the Act, or adversely
affect the exclusion of interest on the Bonds from gross income for federal
income tax purposes. Any proceeds received upon the sale of any of the property
which is included in the Project shall be paid by the Borrower to the Trustee
for deposit in the Project Fund and (i) will be invested in Permitted
Investments as directed by the Borrower at a yield not in excess of the yield on
the Bonds and used for the purpose of redeeming the Bonds at the first
subsequent call date, or (ii) will be used for the purpose of acquiring property
performing the same function at the Project site as the disposed Project
property within six (6) months of the date of receipt of such proceeds.
Notwithstanding the foregoing, if part or all of the Project wears out or
becomes obsolete so that it is no longer functional in any material respect to
the Borrower and the Borrower deems it appropriate to dispose of such portion of
the Project and, further, if the Borrower or any related party thereto receives
no economic benefit from the disposal thereof, then the Borrower may dispose of
such property other than as provided above.

 

ARTICLE X

EVENTS OF DEFAULT AND REMEDIES

 

SECTION 10.1 Events of Default. The following shall be events of default under
this Agreement and the terms “Event of Default” or “Default” shall mean,
whenever they are used in this Agreement, any one or more of the following
events:

 

(a) Failure by the Borrower to pay the Loan Repayments in the amounts and at the
times provided in this Agreement or the Promissory Note; provided, however, that
no Event of Default described in this subparagraph (a) shall be deemed to have
occurred solely by reason of such failure to make such payments if and to the
extent that payments have nonetheless been made by the Bank to the Trustee
pursuant to the Letter of Credit for deposit in the Bond Fund at such times and
in such manner so as to prevent an event of default described under Section
601(a) or (b) of the Indenture;

 

(b) Failure by the Borrower to make payments in the amounts and at the times
provided in Section 3.4 of this Agreement; provided, however that no Event of
Default described in this paragraph (b) shall be deemed to have occurred solely
by reason of such failure to make such payments if and to the extent that
payments have nonetheless been made by the Bank to the Trustee pursuant to the
Letter of Credit for deposit in the Bond Purchase Fund at such times and in such
manner so as to prevent an event of default described under Section 601(c) of
the Indenture;

 

(c) Failure by the Borrower to observe and perform any other covenant, condition
or agreement on its part to be observed or performed herein or in the Promissory
Note for a period of thirty (30) days after written notice, specifying such
failure and requesting that it be remedied, shall have been given to the
Borrower by the Issuer, the Bank or the Trustee; provided, however, that if the
failure is such that it can be corrected but not within such thirty (30) day
period, and corrective action is instituted by the Borrower within such period
and diligently pursued until such failure is corrected, then such period shall
be increased to such extent as shall be determined by the Trustee, with the
consent of the Bank, to be necessary to enable the Borrower

 

24



--------------------------------------------------------------------------------

to observe or perform such covenant, condition, undertaking or agreement through
the exercise of due diligence;

 

(d) Any representation or warranty made by the Borrower in any document
delivered by the Borrower to the Trustee or the Bank or the Issuer in connection
with the sale and delivery of the Bonds proves to be untrue when made in any
material respect (other than representations and warranties as to future events
or conditions, which shall not become an Event of Default until after notice and
opportunity to cure as provided in paragraph (c) immediately above);

 

(e) Occurrence of an Event of Default under the Indenture; or

 

(f) The Borrower (i) shall generally not pay its debts as they become due, (ii)
shall admit in writing its inability to pay its debts generally, (iii) shall
make a general assignment for the benefit of creditors, (iv) shall institute any
proceeding or voluntary case (A) seeking to adjudicate it a bankrupt or
insolvent or (B) seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief or protection of
debtors or (C) seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property, (v) shall take any action to authorize any of
the actions described above in this subsection (f), or (vi) shall have
instituted against it any proceeding (A) seeking to adjudicate it a bankrupt or
insolvent or (B) seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief or protection of
debtors or (C) seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property, and, if such proceeding is being contested by
the Borrower in good faith, such proceeding shall remain undismissed or unstayed
for a period of sixty (60) days.

 

SECTION 10.2 Remedies on Default. Whenever an Event of Default shall have
occurred and be continuing, and if acceleration of the principal amount of the
Bonds has been declared pursuant to Section 602 of the Indenture:

 

(a) The Trustee shall declare all Loan Repayments to be immediately due and
payable, whereupon the same shall become immediately due and payable and the
Trustee shall thereupon draw upon the Letter of Credit in accordance with its
terms and the terms of the Indenture;

 

(b) Subject to the reasonable security and safety requirements of the Borrower,
the Issuer or the Trustee may have access to and inspect, examine, and make
copies of the books and records and any and all accounts, data and income tax
and other tax returns of the Borrower, and

 

(c) The Trustee may pursue all remedies now or hereafter existing at law or in
equity to collect all amounts then due and thereafter to become due under this
Agreement or the Promissory Note or to enforce the performance of any other
obligation or agreement of the Borrower under such documents.

 

Any amounts collected pursuant to action taken under this Section 10.2 shall be
applied in accordance with Section 607 of the Indenture.

 

25



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement or the Indenture, the
Issuer shall be entitled (without limitation to the rights of any other Person)
to cause the Borrower to perform the Borrower’s obligations under Sections 3.5,
8.6 and 10.4 hereof for the benefit of the Issuer.

 

SECTION 10.3 No Remedy Exclusive. No remedy conferred upon or reserved to the
Issuer or the Trustee by this Agreement is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement or the
Indenture, or now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any Default shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Issuer or the Trustee to exercise any
remedy reserved to it in this Article, it shall not be necessary to give any
notice, other than such notice as may be herein expressly required.

 

SECTION 10.4 Agreement to Pay Attorneys’ Fees and Expenses. In the event that
the Issuer, the Bank or the Trustee employs attorneys or incurs other expenses
for the enforcement or performance or observance of any obligation or agreement
on the part of the Borrower contained in the Promissory Note, the Bond Purchase
Agreement, the Reimbursement Agreement, the Pledge Agreement, the Indenture or
in this Agreement, the Borrower agrees that it will on demand therefor promptly
reimburse the reasonable fees of such attorneys and such other expenses so
incurred.

 

SECTION 10.5 No Additional Waiver Implied by One Waiver. In the event any term,
condition or covenant contained in this Agreement is breached by either party
and thereafter waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder. Because of the assignment of the Issuer’s rights and interest, except
for the Issuer’s Unassigned Rights, in this Agreement to the Trustee under the
Indenture, the Issuer shall have no power to waive or release the Borrower from
any Event of Default or the performance or observance of any obligation or
condition of the Borrower under this Agreement without the prior written consent
of the Trustee and the Bank, but the Issuer shall so waive or release the
Borrower if requested by the Trustee and the Bank, provided the Issuer receives
an opinion of Counsel that such action will not impose any pecuniary obligation
or liability or adverse consequence upon the Issuer and the Issuer has been
provided such indemnification from the Borrower, the Trustee or the Bank, as the
Issuer deems necessary.

 

SECTION 10.6 Default by Issuer - Limited Liability. Notwithstanding any
provision or obligation to the contrary hereinbefore set forth, no provision of
this Agreement shall be construed so as to give rise to a pecuniary liability of
the Issuer or to give rise to a charge upon the general credit of the Issuer.
The liability of the Issuer hereunder shall be limited to its interest in this
Agreement, the Promissory Note, and all other related documents and collateral
and the lien of any judgment shall be restricted thereto. In the performance of
the agreements of the Issuer herein contained, any obligation it may incur for
the payment of money shall not be a debt of the Issuer, nor shall the Issuer be
liable on any obligation so incurred. The Issuer does not assume general
liability for the repayment of the Bonds or for the costs, fees, penalties,
taxes, interest, omissions, charges, insurance or any other payments recited
herein, and shall be

 

26



--------------------------------------------------------------------------------

obligated to pay the same only out of the amounts payable by the Borrower
hereunder. The Issuer shall not be required to do any act whatsoever or exercise
any diligence whatsoever to mitigate the damages to the Borrower if a default
shall occur hereunder.

 

ARTICLE XI

PAYMENT OF SURPLUS BOND PROCEEDS

FROM THE BOND FUND

 

SECTION 11.1 Surplus Bond Proceeds. All Surplus Bond Proceeds transferred to the
Bond Fund pursuant to the provisions of Section 5.4 hereof shall be applied by
the Trustee to reimburse the Bank to the extent of any drawing on the Letter of
Credit in connection with an optional redemption of Bonds as set forth in
Section 217(a) of the Indenture. In addition, at the direction of the Bank,
Surplus Bond Proceeds held in the Bond Fund shall be paid by the Trustee to the
Bank to the extent of any moneys owing under the Reimbursement Agreement as a
result of a drawing on the Letter of Credit to pay principal, interest or
premium on the Bonds. To the extent that Surplus Bond Proceeds are deposited in
the Bond Fund after the third anniversary of the Issue Date, the Borrower shall
instruct the Trustee to invest such proceeds in a manner permitted by Section
148 of the Code so that the yield on such investments will not exceed the yield
on the Bonds or, in the opinion of Bond Counsel, will not impair the exclusion
of interest on the Bonds from gross income for federal income tax purposes.

 

ARTICLE XII

THE BONDS

 

SECTION 12.1 Issuance of the Bonds. The obligations of the Issuer and the
Borrower hereunder are expressly conditioned upon the execution of the Bond
Purchase Agreement and payment for the Bonds pursuant thereto.

 

SECTION 12.2 Compliance with Indenture. The Issuer agrees to comply with the
covenants, requirements and provisions of the Indenture and perform all of its
obligations thereunder.

 

SECTION 12.3 Consent to Issuer’s Pledge. The Borrower hereby acknowledges and
consents to the assignment and pledge by the Issuer to the Trustee, for the
benefit of the Bondholders and the Bank, of (a) the Promissory Note and all of
the Issuer’s rights and powers thereunder; (b) the moneys deposited to the
various funds and accounts hereunder and under the Indenture (including
investments); and (c) all of the Issuer’s rights and powers under this
Agreement, including the right to receive Loan Repayments (but excluding the
Unassigned Rights) and the right and power to enforce, either jointly with the
Issuer or separately, the performance of the obligations of the Borrower under
this Agreement. The Borrower further acknowledges and consents to the right of
the Trustee and the Bank, as the case may be, to enforce all rights of the
Issuer and Bondholders assigned under the Indenture.

 

27



--------------------------------------------------------------------------------

SECTION 12.4 Rights of Trustee and Bank Hereunder. The parties hereto recognize
and agree that the terms of this Agreement and the enforcement thereof are
essential to the security of the Trustee (for the benefit of the Bondholders)
and the Bank and are entered into for the benefit of the Trustee (on behalf of
the Bondholders) and the Bank. The Trustee (and any assignee of or subrogee to
the Trustee) and the Bank shall accordingly have contractual rights and duties
in this Agreement and be entitled to require the enforcement of the terms
hereof.

 

Except for the rights of the Borrower set forth in Section 13.1 hereof, the
Borrower and the Issuer each acknowledge that neither the Borrower nor the
Issuer has any interest in the Bond Fund or the Bond Purchase Fund and any
moneys deposited therein and that the Bond Fund and the Bond Purchase Fund and
any moneys deposited therein shall be in the custody of and held by the Trustee
in trust for the benefit of the Bondholders and the Bank as provided in the
Indenture.

 

SECTION 12.5 Amendments to Indenture and this Agreement. The Issuer shall not
amend nor consent to any amendment to the Indenture or this Agreement except as
specified in Article VIII of the Indenture, which Article VIII is incorporated
herein by this reference as if it were fully set forth herein. The Borrower
hereby agrees to be bound by the provisions of Article VIII of the Indenture.

 

ARTICLE XIII

MISCELLANEOUS

 

SECTION 13.1 Amounts Remaining in Funds. Any amounts remaining in the Project
Fund or the Bond Fund upon expiration or sooner cancellation or termination of
this Agreement, after the Loan and the Bonds shall be deemed to have been paid
and discharged under the provisions of the Indenture and the fees, charges and
expenses of the Trustee and all other amounts required to be paid under the
Indenture, the Reimbursement Agreement and this Agreement have been paid, shall
be paid to the Borrower in accordance with Section 504 of the Indenture.

 

SECTION 13.2 Rights of the Bank. All rights of the Bank under this Agreement to
consent to certain extensions, remedies, waivers, actions and amendments
hereunder shall cease, terminate and become null and void (a) for so long as the
Bank wrongfully dishonors any draft presented in strict conformity with the
Letter of Credit and until it has honored a subsequent draft so in conformity,
if any, thereunder or (b) if the Letter of Credit is no longer in effect and any
and all of the Borrower’s obligations to the Bank pursuant to the Reimbursement
Agreement have been fully and finally paid and satisfied.

 

SECTION 13.3 Notices. Except as otherwise provided herein, it shall be
sufficient service or giving of any notice, request, complaint, demand or other
paper required by this Agreement to be given to or filed with the Issuer, the
Trustee, the Bank, the Remarketing Agent, or the Borrower if the same is duly
mailed by U.S. Registered or Certified Mail, Return Receipt Requested, postage
pre-paid, by express carrier, or sent by facsimile, telecopy or telex or other
similar communication, or when given by telephone, confirmed in writing by
first-class mail, postage pre-paid, or sent by telecopy, telex or other similar
communication, on the same day addressed as specified in Section 904 of the
Indenture.

 

28



--------------------------------------------------------------------------------

The Borrower, the Issuer, the Bank, and the Trustee may designate, by notice
given hereunder, any further or different addresses to which subsequent notices,
certificates, requests or other communications shall be sent, but no notice
directed to any one such entity shall thereby be required to be sent to more
than two addresses.

 

SECTION 13.4 Bondholders’ Action. Whenever any consent, approvals, waivers or
other actions are required of the Bondholders hereunder, under the Indenture,
the Promissory Note or any other instrument or document delivered with respect
to the Bonds, such consent shall only be given in compliance with Section 806 of
the Indenture.

 

SECTION 13.5 Binding Effect. This Agreement shall inure to the benefit of and
shall be binding upon the Issuer, the Borrower and their respective successors
and assigns, subject to the limitation that any obligation of the Issuer created
by or arising out of this Agreement shall not be a general debt of the Issuer
but shall be payable solely out of the Security, the proceeds of the sale of the
Bonds or the net proceeds of any insurance or condemnation awards as provided
herein, anything herein contained to the contrary by implication or otherwise
notwithstanding.

 

SECTION 13.6 Severability. If any clause, provision or section of this Agreement
be held illegal or invalid by any court, the invalidity of such clause,
provision or section shall not affect any of the remaining clauses, provisions
or sections hereof and this Agreement shall be construed and enforced as if such
illegal or invalid clause, provision or section had not been contained herein.
If any agreement or obligation contained in this Agreement is held to be in
violation of law, then such agreement or obligation shall be deemed to be the
agreement or obligation of the Issuer or the Borrower, as the case may be, to
the full extent permitted by law.

 

SECTION 13.7 Captions. The captions or headings in this Agreement are for
convenience only and in no way define, limit or describe the scope or intent of
any provision or sections of this Agreement.

 

29



--------------------------------------------------------------------------------

SECTION 13.8 Governing Law, Jury Trial Waiver. This Agreement shall be governed
by and interpreted in accordance with the laws of the State without regard to
conflicts of law principles. EACH OF THE BORROWER AND THE ISSUER HEREBY, TO THE
EXTENT PERMITTED BY LAW, IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE SECURITY DOCUMENTS, THE PROMISSORY NOTE OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR (II) ARISING FROM
ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS AGREEMENT, OR
ANY SUCH AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT, AND AGREES THAT ANY SUCH
ACTION OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

The Borrower irrevocably agrees that, subject to the Issuer’s sole and absolute
election, any action or proceeding in any way, manner or respect arising out of
this Agreement or any amendment, instrument, document or agreement delivered or
which may in the future be delivered in connection herewith or therewith, or
arising from any dispute or controversy arising in connection with or related to
this Agreement or any such amendment, instrument, document or agreement shall be
litigated only in the courts having situs within the City of Jackson, the State
of Mississippi, and the Borrower hereby consents and submits to the jurisdiction
of any local, state or federal court located within such city and state. The
Borrower hereby waives any right it may have to transfer or change the venue of
any litigation brought against it in accordance with this Section 13.8.

 

30



--------------------------------------------------------------------------------

SECTION 13.9 Execution in Counterparts. This Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

MISSISSIPPI BUSINESS FINANCE

CORPORATION, a public corporation duly

organized and existing under the laws of the State of

Mississippi

By:

 

/s/ Bill Barry

Its:

 

Executive Director

 

(SEAL)

ATTEST:

By:

 

/s/ Vernon Smith

Its:

 

Secretary

 

TREX COMPANY, INC., a Delaware corporation

By:

 

/s/ Paul D. Fletcher

Its:

  Senior Vice President and Chief Financial Officer

 

31